3844 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace Hor supplement the filing and service of pleadings or other papers as re
erence of the United States in September 1974, is required for the use of the

provided by local rules of court. This form, approved by the Judicial Con
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

purpose of initiating the civil docket sheet.

Case 7:19-cv-00295 Document 1-3 Filed 12/20/19 Page 1 of 2

CIVIL COVER SHEET

nired by law, except as
Jerk of Court for the

 

I. (a) PLAINTIFFS

in Re: Policy of Insurance No. PHPK1520676, The Odessa Family

(b) County of Residence of First Listed Plaintiff Ector County, Texas

(EXCEPT IN US. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Christopher G. Lysier, Puls Haney, PLLC, 301Commerce St., Ste. 2900
Fort Worth, Texas 76102, Tet: 817.338.1717, Todd M. Hurd, Tedd Hurd &
Associates, P.O, Box 1741, Burleson, Texas 76097, Tel: 817.426.4529

DEFENDANTS

Indemnity Insurance Company

County of Residence of First Listed Defendant

Lisa

 

Insource insurance Group, LLC, Dan Braz

elton, and Philadelphia

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,
Attormeys (if Known)

Attorney far Philadelphia Indemnity Insurance Company
M. Henderson, Clyde & Co LLP, 10440 N. Central Expressway,
Suite 800, Dallas Texas 75231, Tel: 214.540-7539

 

Ik. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 
 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
1 U8. Government 3 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 M 1 Incorporated or Principal Place B44 &4
of Business In This State
G2 U.S. Government 4 Diversity Citizen of Another State 2 & 2 Incorporated and Principal Place a5 ms
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject ofa G3 © 3 Foreign Nation O46 a6
Foreign Country
IV, NATORE OF SUIT (Pizce an “¥” in One Box Only) Click here for: Nature of Suit Code Descriptions,
i ONTRACT. Hates ORT S fer fannie | SP ORKELLURE/PENALTY: BANKRUPTCY cies one OTHER STATUTES:
i& 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine O 319 Airplane C} 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal CG 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability & 690 Other 28 USC 157 3729{a))
0 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
1 130 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical 2 7PROPERTY: RIGHTS #8] 410 Antitrust
& Enforcement of Judgment Slander Personal Injury G 820 Copyrights 430 Banks and Banking
C151 Medicare Act 0 330 Federal Employers’ Product Liability OF 830 Patent O 450 Commerce
C1 152 Recovery of Defaulted Liability O] 368 Asbestos Personal OO 835 Patent - Abbreviated 0) 460 Deportation
Student Loans 6 340 Marine Injury Product New Drug Application [0 470 Rackcteor Influenced and
(Excludes Veterans) 345 Marine Product Liability O 840 Trademark Cormupt Organizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2:8#8c:c) DABORisussucor |S SOCIAE SECURIT: =f C1 480 Consumer Credit
of Veteran's Benefits € 350 Motor Vehicle G 370 Other Fraud CI 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cabie/Sat TY
O 160 Stockholders’ Suits OF 355 Motor Vehicle O37! Truth in Lending Act OC) 862 Black Lung (923) O 850 Securities/Commodities/
1) 190 Other Contract Product Liability 380 Other Personal 720 Labor/Management O 863 DIWC/DIWW (405{2)) Exchange
© 193 Contract Product Liability | Cl 360 Other Personal Property Damage Relations GF 864 SSID Title XVI © 890 Other Statutory Actions
OG 196 Franchise Injury O 385 Property Damage OC 740 Railway Labor Act 1 865 RSI (405(g)) 0 891 Agricultural Acts
O 362 Personal Injury - Product Liability C751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
REAL PROPERTY: GIVIE:;RIGHTS [PRISONER PETIFIONS | 790 Other Labor Litigation DS FEDERAL TAX SUITS ne: Act
0 216 Land Condemnation 01 440 Other Civil Rights Habeas Corpus: & 791 Employee Retirement C1 870 Taxes (U.S. Plaintiff OF 896 Arbitration
0 220 Foreclosure 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 8 899 Administrative Procedure
O 230 Rent Lease & Ejectment 5 442 Employment C1 510 Motions to Vacate 0 87] IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing’ Sentence 28 USC 7609 Agency Decision
O 245 Tort Product Liabiiity Accommodations CF 530 General C1 950 Constitutionality of
O 290 All Other Real Property 0 445 Amer. w/Disabilities -) 7 535 Death Ponalty i IMMIGRATION: State Statutes
Employment Other: O 462 Naturalization Application
C1 446 Amer, w/Disabilities -| 1 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
OF 448 Education 0 555 Prison Condition
360 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN (Place an “X" in One Box Only)
1 Originai {X%2 Removed from O 3 Remanded tom O14 Reinstatedor 5 Transfereed from (6 Multidistrict O 8 Muliidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C. § 1332
Bnef description of cause:

 

Action for declaratory judgment and action of damages

Cite the U.S. Civil Statute under which you are filing (Do aot cite jurisdictional statutes unless diversity):

 

 

 

 

 

VIL. REQUESTED IN C) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK. YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 3,000,000.00 JURY DEMAND: {Yes No

VIL RELATED CASE(S) ; a
IF ANY (See instructions); ee David Counts DOCKET NUMBER 7:19-CV-107

DATE SIGNATURE OF ATTORNEY OF RECORD

12/20/2019 A AA.

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 7:19-cv-00295 Document 1-3 Filed 12/20/19 Page 2 of 2

JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

H{a)

{b)

(c)

I.

Iii.

Iv.

VI.

Vili.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: En land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "XK"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the US. isa party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed tf diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. Ifthere are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable, Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred ftom Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407. .

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

 
